Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 12/20/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority
The information disclosure statement (IDS) submitted on 12/2019 was considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to method, classified in H01L 21/02513.
II. Claims 9-15, drawn to product, classified in H01L33/00 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the instant product claims can be processed (1) by forming rods by growth as alternative to removing the semiconductor material acclaimed in claim 1 ; (2)  selectively forming insulating layer only on the mask as opposed to forming insulator layer both on top of mask and lateral surfaces of the rods followed by etching as claimed in claim 1.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr.Brill on 3/26/2021 a provisional election was made on without traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  on 3/26/2021.

All non-elected method claims 9-15
 1-8 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust  “ a method of manufacturing light emitting element forming a plurality of masks on a surface of a first conductive semiconductor layer; forming a plurality of rods comprising a first conductive semiconductor by partially removing, in a depth direction, a portion of the first conductive semiconductor layer exposed from the masks by etching;  forming an insulating film on the rods and a surface of a remaining portion of first conductive semiconductor layer; performing wet etching, in a state in which a mask covering the insulating film is not formed, to remove a first portion of the insulating film on lateral surfaces of the rods but retaining a second portion of the insulating film on a surface of the first conductive semiconductor layer; forming a plurality of light-emitting layers covering the lateral surfaces of the rods; and forming a plurality of second conductive semiconductor layers covering outer peripheries of the light-emitting layers” as s shown in fig 2-6.
Related application 16/658527) US 10608139 with same assignee,  where rods are formed by growth and there is no disclosure of  forming  insulation on rods and masks followed by removing insulation on laterals ide portions of rods  by wet etching. In the art rods alternatively called nanostructures, or, noncore or nanowire etc., which are formed by either growth or etching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816                                                                                                                                                                                         











.